Case 1:17-cr-00196-TWP-DML Document 58 Filed 08/21/20 Page 1 of 2 PageID #: 242




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                         )
                                                   )
                              Plaintiff,           )
                                                   )
                         v.                        )     No. 1:17-cr-00196-TWP-DML
                                                   )
 NATHAN POTTER,                                    ) -01
                                                   )
                              Defendant.           )

            Order Denying Motion for Compassionate Release Without Prejudice

        Defendant filed a pro se motion that the Court construes as a Motion for Compassionate

 Release under Section 603 of the First Step Act of 2018, which is codified at 18 U.S.C.

 § 3582(c)(1)(A). Dkt. 57. On its face, the motion does not show that Defendant is entitled to

 compassionate release under § 3582(c)(1)(A). Accordingly, the motion, dkt. [57], is denied

 without prejudice.

         If Defendant wishes to renew the motion, Defendant may do so by completing and

 returning the enclosed form motion. The clerk is directed to enclose a copy of the form Motion

 for Sentence Reduction Pursuant to 18 U.S.C. § 3582(c)(1)(A) (Compassionate Release) (Pro Se

 Prisoner) with Defendant's copy of this Order.

        IT IS SO ORDERED.


        Date:     8/21/2020
Case 1:17-cr-00196-TWP-DML Document 58 Filed 08/21/20 Page 2 of 2 PageID #: 243




 Distribution:

 Nathan Potter
 Reg. No. 15763-028
 FCI Milan
 Federal Correctional Institution
 P.O. Box 1000
 Milan, MI 48160

 All Electronically Registered Counsel




                                         2
